Citation Nr: 0203243	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

3.  Entitlement to restoration of a 20 percent disability 
rating for a left knee disorder.

(The issues of service connection for a headache disorder, 
right ear hearing loss and a psychiatric disorder will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to June 1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issues of entitlement to service connection for a 
headache disorder, right ear hearing loss and a psychiatric 
disorder are the subject of additional development that the 
Board must pursue prior to appellate review of the claims.  
When it is completed, the Board will provide notice of the 
development as required.  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.  Thus, those 
issues are not part of the current decision.

In an August 1986 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a bilateral hip disorder.  The veteran 
submitted a notice of disagreement with that decision, as to 
that issue, but the RO did not provide him a statement of the 
case pertaining to that issue.  The RO discovered that 
procedural error on subsequent review of the claims file, and 
issued a statement of the case for that issue in February 
1999.  The veteran submitted a substantive appeal in May 
1999.  Although the substantive appeal was not received 
within 60 days of the February 1999 statement of the case, 
given the procedural irregularities that have occurred in 
processing the veteran's appeal, the Board finds 
circumstances tantamount to good cause shown and has waived 
timely filing of the substantive appeal.  Thus, the Board 
finds that its jurisdiction of this issue has been 
established.  38 U.S.C.A. §§ 7104, 7105 (West 1991); see 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); 38 C.F.R. 
§ 20.200 (2001).  

In a May 1991 decision, the RO reduced the disability ratings 
assigned for a capsular strain of the left knee from 
20 percent and a capsular strain of the right knee from 
10 percent, to a 10 percent rating that was assigned for 
degenerative joint disease of the left and right knees, 
combined.  The RO also reduced the rating for carpal tunnel 
syndrome of the left wrist from 10 to zero percent and the 
rating for lateral epicondylitis of the right elbow from 10 
to zero percent.  The veteran perfected an appeal of the 
reduced ratings.  Those issues were previously before the 
Board in June 1993, when they were remanded to the RO for 
additional development and re-adjudication.  The RO restored 
the separate 10 percent rating for right knee strain, the 
10 percent rating for the left wrist disorder, and the 
10 percent rating for the right elbow disorder in a June 1994 
rating decision.  The RO also assigned a separate 10 percent 
rating for the left knee strain, but did not restore the 
20 percent rating that had previously been assigned.  

The restored ratings were made effective with the veteran's 
separation from service, and in a September 1994 statement 
the veteran withdrew his appeal pertaining to the right knee, 
left wrist, and right elbow disabilities.  The Board finds, 
therefore, that those issues are no longer within its 
purview.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  
Because the RO did not restore the 20 percent rating that had 
been in effect for the left knee disorder, the Board finds 
that that issue remains in contention.

In a November 1987 rating decision, the RO denied entitlement 
to service connection for a stomach disorder, claimed as an 
ulcer.  The December 1987 notice informing the veteran of 
that decision did not, however, include any reference to the 
stomach.  However, in a February 1988 statement, the veteran 
indicated that he wished to continue his appeal for all 
conditions claimed except for his stomach condition.  It is 
clear that, as to the claimed stomach disorder, the appeal 
was withdrawn, and the November 1987 rating decision became 
final as to that issue.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

The veteran again claimed entitlement to service connection 
for a stomach disorder, and in a February 1995 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran submitted a notice of disagreement with that 
decision in March 1995, but the RO did not provide him a 
statement of the case at that time.  The RO did issue the 
relevant statement of the case in June 1998.  In a November 
1998 statement the veteran's representative presented 
arguments in support of the claim, which statement 
constitutes a substantive appeal of the February 1995 
decision.  Although the November 1998 statement was not 
received within 60 days of the June 1998 statement of the 
case, as above, given the delay in issuing the statement of 
the case, the Board finds circumstances tantamount to good 
cause shown and has waived timely filing of the substantive 
appeal.  Thus, the Board also finds that its jurisdiction of 
this issue has been established.  38 U.S.C.A. §§ 7104, 7105 
(West 1991); see Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); 
38 C.F.R. § 20.200 (2001).  

The RO denied entitlement to increased ratings for 
degenerative disc disease of the lumbar spine and chronic 
obstructive pulmonary disease in a June 1994 rating decision.  
The veteran's representative expressed disagreement with that 
decision in March 1995, and requested that a statement of the 
case be issued.  The statement of the case has not yet been 
issued.  In a February 1999 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  That 
issue arose from a July 1990 claim for such a rating that had 
not been previously addressed.  The veteran submitted a 
notice of disagreement with the February 1999 decision in 
February 1999, but the RO has not issued a statement of the 
case regarding that issue.  Therefore, after development has 
been completed on other issues, the issues of entitlement to 
increased ratings for degenerative disc disease of the lumbar 
spine and chronic obstructive pulmonary disease and a total 
rating based on unemployability will be the subject of a 
future remand to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a December 1986 statement the veteran claimed entitlement 
to service connection for a skin disorder.  Although the RO 
denied entitlement to service connection for tinea pedis in 
the November 1987 rating decision, the veteran was not 
notified of that decision and the decision is not, therefore, 
final.  For that reason this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
bilateral hip disorder that is related to an in-service 
disease or injury.

2.  The RO denied service connection for a stomach disorder 
in November 1987.  The veteran appealed the decision, but 
subsequently withdrew his claim.  Thus, the November 1987 
rating decision became final.

3.  The evidence submitted since the RO's November 1987 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a stomach disorder, 
and, when considered alone or together with all of the 
evidence, both old and new, must be considered to fairly 
decide the claim.

4.  The 20 percent rating for a capsular strain of the left 
knee was in effect continuously from July 1, 1986, to August 
1, 1991, which is five years or more.

5.  The medical examination based on which the May 1991 
rating for a capsular strain of the left knee was reduced was 
less full and complete than the examination that resulted in 
the assignment of the 20 percent rating.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The November 1987 rating decision, which denied service 
connection for a stomach disorder, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a stomach disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  The May 1991 decision in which the RO reduced the 
disability rating for a capsular strain of the left knee was 
not in compliance with the regulations and is void ab initio, 
and the 20 percent rating is restored effective with the date 
of reduction.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.344 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the hips.  In 
his May 1986 claim and December 1986 notice of disagreement 
he complained of pain in both hips.

The RO established service connection for a capsular strain 
of the left knee, which was then rated as non-compensable, in 
the August 1986 rating decision.  That action was based on 
the veteran's service medical records, which show that he 
incurred a capsular strain of the left knee in 1973.  

During a March 1987 VA examination the veteran reported 
having intermittent pain in the medial aspect of the left 
knee, and intermittent pain in the back and hips.  As to his 
stomach, the veteran stated he developed indigestion in the 
1960s and had been treated with antacids.  He denied 
undergoing an upper gastrointestinal series, endoscopy, or 
other evaluation.  The examiner characterized the complaints 
pertaining to the hips as sacroiliac joint pain.  Examination 
of the left knee revealed a full range of motion and no 
objective signs of disability.  Physical examination of the 
sacroiliac joints disclosed mild tenderness to palpation, and 
the range of motion of the hips was normal.  The examiner 
found no evidence of discomfort on range of motion of the 
hips, and an x-ray study of the hips showed no abnormalities.  
Examination of the veteran's abdomen was unremarkable.  The 
examiner provided a diagnosis of status post medial 
collateral ligament strain of the left knee, with x-ray 
evidence of osteochondritis dissecans, and stated that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder pertaining to the hips or the 
stomach.

In the November 1987 rating decision the RO granted service 
connection for mild degenerative disease of the lumbar spine, 
which has been in effect since that time.  That rating 
decision also denied service connection for a stomach 
disorder.  Although it is unclear whether or not the veteran 
was specifically notified of the denial of service connection 
for a stomach disorder, he subsequently withdrew his claim 
for service connection for a stomach disorder.  

VA treatment records indicate that the veteran complained of 
pain in multiple joints, including the hips, in April 1987.  
His complaints were then assessed as questionable Reiter's 
syndrome.  He underwent a rheumatology evaluation in December 
1987, during which he reported having pain in the knees, 
hips, and low back for the previous three months.  
Examination of the hips again showed full range of motion, 
and the examination resulted in diagnoses of patellofemoral 
arthritis (chondromalacia patella) in the left knee and to 
rule out Sjögren's disease.  

Examination of the left knee in January 1988 revealed full 
range of motion with crepitation and effusion, and an x-ray 
study showed questionable osteochondritis dissecans, which 
the treating physician assessed as degenerative joint disease 
of the left knee.  Examination of the hips again showed full 
range of motion, and an x-ray study of the sacroiliac joints 
was negative.  The treating physician then determined that a 
diagnosis of Reiter's syndrome was doubtful.  The veteran was 
then given a course of physical therapy to alleviate the left 
knee pain.  During a subsequent evaluation in January 1988 
the treating physician noted that the veteran had been 
"worked up" for multiple joint pain in the past, with 
negative results other than the left knee.

In conjunction with a July 1988 VA medical examination the 
veteran's complaints pertaining to the left knee included 
swelling, giving way, and pain.  Physical examination 
disclosed range of motion from zero to 140 degrees, 2+ 
crepitus, 2+ laxity of the lateral collateral ligament, and 
2+ drawer sign, but no swelling, effusion, tenderness, or 
locking.  

At that time the veteran also complained of continuous pain 
in both hips.  Examination disclosed full range of motion and 
good muscle development, with no evidence of atrophy or 
weakness.  An x-ray study showed the sacroiliac joints to be 
normal, and mild degenerative changes in the lumbar spine.  
The examination resulted in a diagnosis of mild degenerative 
disease of the lumbar spine, but no diagnosis pertaining to 
the hips.

Based on the results of the July 1988 examination, in an 
August 1988 rating decision the RO increased the rating for 
capsular strain of the left knee from zero to 20 percent 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The RO 
assigned an effective date of July 1, 1986, for the increased 
rating, based on the finding that the veteran had 
continuously prosecuted his claim for service connection 
since it was initially filed in May 1986.

The veteran was hospitalized at a VA facility from August 
1990 to January 1991.  The VA hospitalization summary report 
shows that the veteran complained of epigastric discomfort.  
The examiner noted that an upper gastrointestinal series was 
conducted in September 1990, which showed active peptic 
disease with one or more duodenal ulcers.

The RO provided the veteran an additional VA medical 
examination in January 1991 due to his claim for a total 
rating based on unemployability.  During that examination he 
reported experiencing intermittent swelling and instability 
in the knee.  He described the daily pain in the knee as a 
range of three to four on a scale of one to 10, with 10 being 
the highest level of pain.  He also reported having 
intermittent occurrences of sharp pain at the "10" level.  
The veteran stated he could walk up to one mile slowly, but 
was limited to 10-15 minutes of walking on a hard surface.  
He added that he was not able to jog.  Examination of the 
knee revealed motor strength of 5/5, minimal tenderness to 
palpation medially, no swelling, normal range of motion, and 
minimal crepitus.  Examination of the hips showed flexion of 
90 degrees bilaterally.  An x-ray study of the left knee 
disclosed slight medial compartment narrowing and peaking of 
the tibial spines, which were assessed as mild degenerative 
changes.

In a February 1991 rating decision the RO proposed reducing 
the 20 percent disability rating for the left knee disorder 
and the 10 percent rating that was then in effect for a right 
knee disorder to a combined 10 percent rating for both knees.  
The RO notified the veteran of the proposed reduction in 
February 1991, to which he responded by filing a notice of 
disagreement with the rating reduction.  In the notice of 
disagreement he reported having received treatment for his 
service-connected disabilities from the VA medical center 
(MC), and asserted that the reduction should not occur 
because the VA medical examination on which the reduction was 
based was very cursory.  He subsequently requested a personal 
hearing and reported that he would not be available for the 
hearing until the end of May 1991 because he was out of town, 
but the hearing was scheduled for May 15, 1991.  He failed to 
appear for the scheduled hearing.  

The RO obtained the veteran's treatment records from the 
VAMC, which were negative for any complaints or clinical 
findings pertaining to the knee.  Prior to providing the 
veteran the opportunity to present evidence at a personal 
hearing, in a May 1991 rating decision the RO reduced the 
ratings for the bilateral knee disabilities as described 
above.  

The veteran submitted the report of a July 1991 medical 
examination that was apparently conducted in conjunction with 
his claim for Social Security disability benefits.  He then 
complained of general aches and pains and pain in the back, 
knees, and hips.  He stated that his hips periodically "went 
out" and caused difficulty walking.  Examination showed no 
relevant abnormalities, and the examination did not result in 
any diagnosis of a hip disorder.

A July 1991 VA upper gastrointestinal series showed changes 
consistent with duodenal ulcers.  

In conjunction with his appeal of the rating reduction as to 
his service-connected left knee, the veteran subsequently 
provided testimony at a personal hearing in August 1991, 
wherein he described the functional limitations caused by the 
left knee disability.  The RO provided him a VA orthopedic 
examination in November 1991, during which he reported 
experiencing shooting pains in the knee, occasional swelling, 
and some episodes of giving way, which had caused him to 
fall.  He stated that his knee symptoms had increased over 
the previous few months.

On examination he walked with a normal gait and without a 
limp.  There was no swelling or effusion about the left knee, 
and the range of motion of the knee was from zero degrees of 
extension to 150 degrees of flexion.  Leg lengths were equal, 
as were the circumferences of the thighs and calves.  The 
Lachman and lateral pivot tests were negative, the examiner 
described the muscle bulk and tone of the lower extremities 
as good, and the muscle strength was 5/5.  The examination 
revealed retropatellar crepitus and tenderness and increased 
pain with manipulation of the patella.  An x-ray study again 
showed mild degenerative changes in the knee, and the 
examiner assessed the clinical findings as chondromalacia 
patella.

During a course of physical therapy for low back pain in 
January 1992 the therapist found that the range of motion of 
the hips was normal, with pain in the right hip at the end 
ranges of external and internal rotation.  The veteran was 
able to heel and toe walk and squat without difficulty, and 
strength in the lower extremities was normal.  The therapist 
found that the veteran's pain complaints were primarily 
myofascial in nature.

A May 1992 VA upper gastrointestinal series report shows that 
the veteran had mild gastroesophageal reflux.  The 
radiologist stated that there was improvement since the July 
1991 upper gastrointestinal series with healing of the 
previous duodenal bulbar ulcers and with normal gastric 
emptying.  

In a November 1999 letter, a private physician stated that he 
knew the veteran well as the veteran had been his patient in 
the early 1980s.  He stated the veteran had a long history of 
peptic ulcer disease, gastritis, and epigastric distress 
dating back to the veteran's military service.  He stated 
that it was more likely than not that the veteran's ulcer 
disease could not be disassociated from the symptomatology 
that first had its onset while in service.

In a July 2001 hearing the veteran testified that his hip 
disorder began in the 1960s, when he injured his back and 
hips by falling off a truck.  He stated that he had had back 
and hip trouble ever since, with intermittent severe pain.
Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001), and applies to all claims filed on or 
after November 9, 2000, or filed previously but not yet final 
as of that date.  Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, 15 Vet. App. 21 
(2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  66 Fed. Reg. 45,630 (to be codified at 
38 C.F.R. § 3.159).  

The RO provided the veteran statements of the case and 
supplemental statements of the case in June 1991, December 
1991, March 1992, July 1994, June 1998 and February 1999.  In 
those documents the RO informed the veteran of the regulatory 
requirements for entitlement to the claimed benefits, and the 
rationale for not awarding benefits.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The RO has obtained the veteran's service medical records and 
the VA and private treatment records designated by the 
veteran.  He provided testimony at hearings before the RO 
Hearing Officer in August 1991, and before the Board in July 
2001.  The RO also provided the veteran VA medical 
examinations in March 1987, July 1988, January 1991, and 
November 1991.  The veteran has not reported the existence of 
any other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.
Analysis
I.  Bilateral Hip Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a bilateral hip disorder.  
Although the veteran reported having bilateral hip pain since 
the 1960s, multiple VA examinations, including x-ray studies, 
did not result in any diagnosis of a hip disorder.  The 
examiner in March 1987 determined that there was insufficient 
clinical evidence to support a diagnosis of a hip disorder.  
The clinical records indicate that he has received ongoing 
treatment for degenerative disease of the lumbar spine, for 
which service connection is in effect, but do not document 
any clinical findings or complaints showing that he has a hip 
disorder.  At the July 2001 Board hearing, the veteran did 
not report current problems with a hip disorder.  

Although the veteran is competent to provide evidence of 
symptomatology, he is not competent to provide evidence of a 
medical diagnosis, or to relate the symptomatology to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
assertions are not, therefore, probative of a current 
bilateral hip disorder, and the medical evidence does not 
document the existence of a current bilateral hip disorder.  
Hickson, 12 Vet. App. at 253.  Therefore, without competent 
evidence of a current bilateral hip disorder, service 
connection cannot be granted for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hip 
disorder, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a stomach 
disorder

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
November 1987 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a stomach 
disorder.  See 38 C.F.R. § 3.156(a).  Specifically, the Board 
finds that the post service findings that the veteran had 
ulcer disease and the November 1999 medical opinion, wherein 
the private physician stated that the veteran's current ulcer 
disease was associated with symptomatology that had its onset 
in service, cures, for the purposes of reopening the claim, 
the evidentiary defects that had existed at the time of the 
November 1987 rating decision.  See Hodge, 155 F.3d at 1363.  
At the time of the November 1987 denial, the veteran had not 
brought forth competent evidence of a current diagnosis of 
ulcer disease nor had he brought forth evidence of a nexus 
between a current disability and service.  Accordingly, the 
claim is reopened.  

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
notes that additional development is necessary prior to 
adjudicating the claim on a de novo basis.  Thus, once the 
additional development is completed, a decision will be 
issued as to the claim for entitlement to service connection 
for a stomach disorder. 
III.  Left Knee Disorder

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

In determining the applicable time frame in which a rating 
has been in effect, the duration of the rating must be 
measured from the effective date the rating was assigned 
until the effective date of the actual reduction.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  If a disability rating has 
been in effect for five years or longer, the requirements of 
38 C.F.R. § 3.344 must be met before the rating may be 
reduced.  That regulation provides that prior to reducing a 
disability rating, the RO should review the entire record of 
examinations and the medical-industrial history of the 
disorder to ascertain whether the recent examination is full 
and complete, including all specialty examinations indicated 
as a result of a general examination and the entire case 
history.  Examinations that are less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  In addition, even though 
material improvement in the service-connected disability is 
clearly shown by the evidence, the RO must consider whether 
it is reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  If there 
is any doubt as to whether a rating reduction is appropriate, 
the RO should continue the rating in effect pending re-
examination at a future date.  38 C.F.R. § 3.344.

In order to reduce a disability rating, the preponderance of 
the evidence must show that a reduction is warranted.  
38 U.S.C.A. § 5107(a); Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995).  If a rating reduction is effectuated without 
meeting the requirements of 38 C.F.R. § 3.344, the rating 
reduction is void ab initio and will be set aside.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996).

The 20 percent disability rating for the left knee disability 
was in effect from July 1, 1986, until August 1, 1991, which 
was five years or longer.  Brown, 5 Vet. App. at 413.  The 
requirements of 38 C.F.R. § 3.344 had to be met, therefore, 
prior to reducing the disability rating.  The 20 percent 
rating was based on a medical examination documenting a range 
of motion from zero to 140 degrees, 2+ crepitus, 2+ laxity of 
the lateral collateral ligament, and 2+ drawer sign, and the 
veteran's complaints of swelling, giving way, and pain.  The 
January 1991 examination that resulted in the rating 
reduction did not include an evaluation of ligament laxity or 
instability.  The January 1991 examination was, therefore, 
less full and complete than the examination on which the 
20 percent rating was based.  

The February 1991 rating decision in which the RO proposed 
reducing the rating for the left knee disability indicates 
that the reduction was based on the absence of any findings 
pertaining to ligament laxity or limitation of motion.  
Because the examiner in January 1991 did not evaluate the 
stability of the left knee and make a finding that there was 
no instability or ligament laxity, the preponderance of the 
medical evidence did not show material improvement of the 
left knee disability, and the rating reduction was not 
appropriate.  Although an orthopedic examination was 
conducted in November 1991, that occurred after the rating 
reduction had been effectuated and it is not clear from the 
examination report whether the examiner then fully evaluated 
the stability of the left knee.  The Board finds, therefore, 
that the reduction of the 20 percent rating for the left knee 
disability was not in accordance with 38 C.F.R. § 3.344, and 
that the reduction is void ab initio.  The veteran is, 
therefore, entitled to restoration of the 20 percent rating 
for a capsular strain of the left knee effective with the 
date of the reduction.  Hayes, 9 Vet. App. at 73.


ORDER

Service connection for a bilateral hip disorder is denied.

New and material evidence to reopen the claim for entitlement 
to service connection for a stomach disorder has been 
submitted and the appeal is granted to this extent only. 

Entitlement to restoration of the 20 percent disability 
rating for a capsular strain of the left knee is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



